Case 2:21-ap-01021-ER              Doc 41 Filed 06/14/21 Entered 06/14/21 12:43:52                Desc
                                    Main Document Page 1 of 8

                              FOR PUBLICATION

                                                                     FILED & ENTERED

                                                                              JUN 14 2021

                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
                                                                         BY gonzalez DEPUTY CLERK




                     UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA
                                   LOS ANGELES DIVISION


    In re:    Anthony Joseph Kassas, Debtor.    Case No.:    2:19-bk-24457-ER
                                                Adv. No.:    2:21-ap-01021-ER
    Anthony Joseph Kassas,                        MEMORANDUM OF DECISION FINDING
                                       Plaintiff, THAT INDEBTEDNESS OWED TO THE
                                                  CLIENT SECURITY FUND OF THE
                         v.                       STATE BAR OF CALIFORNIA IS NON-
    The State Bar of California,                  DISCHARGEABLE IN BANKRUPTCY

                                      Defendant. [RELATES TO DOC. NO. 27]
                                                Date:       May 19, 2021
                                                Time:       11:00 a.m.
                                                Location:   Ctrm. 1568
                                                            Roybal Federal Building
                                                            255 East Temple Street
                                                            Los Angeles, CA 90012

   At issue is whether debt in excess of $2 million owed by a disbarred attorney to the Client
Security Fund of the State Bar of California is dischargeable in bankruptcy.1 The Court finds that


1
    The Court considered the following pleadings in adjudicating this matter:
      1) Complaint for Declaratory Relief [Doc. No. 1];
      2) Defendant the State Bar of California’s Notice of Motion and Motion to Dismiss
         Complaint [Doc. No. 9];
         a) Declaration of Suzanne C. Grandt in Support of Defendant the State Bar of
            California’s Motion to Dismiss Complaint [Doc. No. 10];
Case 2:21-ap-01021-ER         Doc 41 Filed 06/14/21 Entered 06/14/21 12:43:52               Desc
                               Main Document Page 2 of 8



the Client Security Fund debt is a fine payable to a governmental unit that is not compensation
for actual pecuniary loss. Therefore, the debt is non-dischargeable under § 523(a)(7) of the
Bankruptcy Code.2

I. Facts3
    Anthony Joseph Kassas (“Kassas”) was disbarred from the practice of law on January 15,
2014. Among other misconduct, Kassas advertised his legal services to financially distressed
homeowners by sending them mailers falsely stating that Kassas had commenced litigation
against various banks. After the homeowners advanced fees to Kassas of between $1,500 to
$4,500 based upon promises that Kassas could assist them in obtaining loan modifications,
Kassas failed to competently perform the promised legal services.
    As part of his discipline, the California Supreme Court ordered Kassas to make restitution to
56 former clients, in the total amount of $201,706 plus interest. Kassas was also ordered to pay
the State Bar $61,112.27 as reimbursement for the costs of his disciplinary proceeding.
    Kassas failed to make restitution to any of his former clients. Of the 56 clients Kassas had
been ordered to reimburse, 51 were subsequently reimbursed from the State Bar’s Client Security
Fund. The Client Security Fund also reimbursed an additional 305 applicants who were also


         b) Request for Judicial Notice in Support of Defendant the State Bar of California’s
             Motion to Dismiss Complaint [Doc. No. 11];
     3) Plaintiff’s Opposition to Motion to Dismiss [Doc. No. 18];
     4) Defendant the State Bar of California’s Reply to Opposition to Motion to Dismiss
         Complaint [Doc. No. 21];
     5) Defendant the State Bar of California’s Supplemental Brief in Support of Motion for
         Summary Judgment [Doc. No. 27];
         a) Defendant the State Bar of California’s Request for Judicial Notice in Support of
             Motion for Summary Judgment [Doc. No. 28];
         b) Declaration of Suzanne C. Grandt in Support of Defendant the State Bar of
             California’s Motion for Summary Judgment [Doc. No. 29];
         c) Declaration of Kimberly Cochran in Support of Defendant the State Bar of
             California’s Motion for Summary Judgment [Doc. No. 30];
         d) Declaration of Betty Yung in Support of Defendant the State Bar of California’s
             Motion for Summary Judgment [Doc. No. 31]; and
     6) Plaintiff’s Supplemental Brief in Opposition to Motion for Summary Judgment [Doc. No.
         32].
2
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil
Procedure, Rules 1–86; all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
Procedure, Rules 1001–9037; all “Evidence Rule” references are to the Federal Rules of
Evidence, Rules 101–1103; all “LBR” references are to the Local Bankruptcy Rules of the
United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-1; and
all statutory references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532.
3
  This matter initially came before the Court by way of a Motion to Dismiss filed by the State
Bar. The Court determined that it was appropriate to treat the Motion to Dismiss as a Motion for
Summary Judgment under Civil Rule 56. Pursuant to Civil Rule 12(d), the Court provided the
parties an opportunity to present additional material pertinent to the Motion for Summary
Judgment. The parties do not dispute any of the facts set forth below.
Case 2:21-ap-01021-ER         Doc 41 Filed 06/14/21 Entered 06/14/21 12:43:52                Desc
                               Main Document Page 3 of 8



victims of Kassas’s misconduct as an attorney. As further discussed below, when the Client
Security Fund makes payments to clients who were victims of an attorney’s dishonest conduct,
California law requires the attorney to reimburse the Client Security Fund for such payments,
plus interest and processing costs. Aggregate payments made by the Client Security Fund to
Kassas’s victims amount to $1,367,978.12. Once interest of $669,751.20 and processing costs of
$52,367.00 are added, Kassas owes the Client Security Fund $2,090,096.32.4
    Kassas filed a voluntary Chapter 7 petition on December 11, 2019, and received a discharge
on March 16, 2020. Kassas subsequently filed this action, which seeks a determination that the
$2,090,096.32 in Client Security Fund debt, the $61,112.27 in disciplinary costs, and the
$201,706 in restitution obligations ordered by the California Supreme Court were discharged in
his bankruptcy.
    The State Bar concedes, and the Court agrees, that the $201,706 in restitution payments has
been discharged.5 Kassas acknowledges that under State Bar of Cal. v. Findley (In re Findley),
593 F.3d 1048, 1054 (9th Cir. 2010), the Court is required to find that the $61,112.27 in
disciplinary costs has not been discharged.6 Therefore, the dispute before this Court is limited to
the dischargeability of the $2,090,096.32 in Client Security Fund debt.
    The outcome hinges on the proper characterization of this Client Security Fund debt.
According to the State Bar, the debt is a fine, penalty, or forfeiture payable to a governmental
unit (the State Bar) that is not compensation for actual pecuniary loss. The State Bar’s theory is
that the debt’s primary purpose is to punish Kassas by forcing him to confront, in concrete terms,
the magnitude of the harm caused by his actions. Kassas disputes this characterization. He argues
that because his reimbursement obligation is calculated by the amount paid to his victims, the
State Bar is acting as a conduit to reimburse third parties for actual pecuniary loss.

II. Discussion
A. Kassas’s Client Security Fund Indebtedness is Non-Dischargeable
    “A Chapter 7 bankruptcy discharge releases the debtor from personal liability for her pre-
bankruptcy debts.” Boeing North America v. Ybarra (In re Ybarra), 424 F.3d 1018, 1022 (9th
Cir. 2005). Section 523 of the Bankruptcy Code enumerates nineteen categories of debts that are

4
  This figure includes interest accrued as of April 30, 2021. The rate of interest is set yearly by
the Board of Trustees of the State Bar and is currently set at 10%. Kassas’s indebtedness is also
subject to increase if the Client Security Fund makes additional payments to other victims of
Kassas’s misconduct in accordance with the process discussed in Section II, below. Under Cal.
Bus. & Prof. Code § 6140.5(c), Kassas would be obligated to reimburse the Client Security Fund
for any such additional payments.
5
  To be non-dischargeable under § 523(a)(7), a debt must be “payable to and for the benefit of a
governmental unit.” § 523(a)(7). The direct restitution payments that the California Supreme
Court ordered Kassas to make do not satisfy this requirement and are therefore dischargeable.
See In re Albert-Sheridan, 960 F.3d 1188, 1193 (9th Cir. 2020).
6
  Kassas continues to maintain his claim as to the non-dischargeability of the disciplinary costs
because he intends to seek reversal of Findley on appeal. As Kassas correctly observes, this
Court has no ability to deviate from Findley’s holding that the cost of a State Bar disciplinary
proceeding is non-dischargeable under § 523(a)(7). See Findley, 593 F.3d at 1054 (“[We
conclude that … attorney disciplinary costs imposed by the California State Bar … are excepted
from discharge in bankruptcy pursuant to 11 U.S.C. § 523(a)(7).”).
Case 2:21-ap-01021-ER         Doc 41 Filed 06/14/21 Entered 06/14/21 12:43:52                 Desc
                               Main Document Page 4 of 8



not covered by the discharge. One of the exceptions provides that debt is non-dischargeable “to
the extent such debt is for a fine, penalty, or forfeiture payable to and for the benefit of a
governmental unit, and is not compensation for actual pecuniary loss.” § 523(a)(7).
     The Ninth Circuit has not determined whether debt owed to the Client Security Fund is non-
dischargeable under § 523(a)(7). See Albert-Sheridan v. State Bar of California (In re Albert-
Sheridan), 960 F.3d 1188, 1194 n. 5 (9th Cir. 2020) (stating that the issue of the dischargeability
of reimbursements to the Client Security Fund was not before the court).
     The Client Security Fund was established “to relieve or mitigate pecuniary losses caused by
the dishonest conduct of licensees of the State Bar ….” Cal. Bus. & Prof. Code § 6140.5(a). Any
attorney “whose actions have caused the payment of funds to an applicant from the Client
Security Fund shall owe those funds to the State Bar and reimburse the Client Security Fund for
all moneys paid out as a result of the [attorney’s] conduct with interest, in addition to the
payment of the assessment for the procedural costs of processing the claim.” Id. at § 6140.5(c).
The State Bar is permitted to “collect any money paid out by the Client Security Fund … through
any means provided by law.” Id.
     Funds are distributed from the Client Security Fund pursuant to rules promulgated by a
Client Security Fund Commission (the “Commission”) created by the Board of Trustees of the
State Bar (such rules, the “CSF Rules”). “To qualify for reimbursement, an applicant must
establish a loss of money or property that was received by an active attorney who was acting as
an attorney or in a fiduciary capacity customary to the practice of law ….” CSF Rule 3.430(A).
The loss must have been caused by “dishonest conduct,” defined as (1) the “theft or
embezzlement of money,” (2) the “[f]ailure to refund unearned fees received in advance for
services when the attorney performed an insignificant portion of the services or none at all,” (3)
the borrowing of money “from a client without the intention or reasonable ability … of repaying
it,” (4) the obtaining of money or property “from a client for an investment that was not in fact
made,” or (5) “[a]n act of intentional dishonesty or deceit that proximately leads to the loss of
money or property.” CSF Rules 3.430–3.431.
     The Commission has discretion “to deny or limit reimbursement” to applicants, and “[n]o
person or entity has a right to reimbursement” from the Client Security Fund. CSF Rule
3.430(D); see also People v. Hume, 196 Cal. App. 4th 990, 999, 126 Cal. Rptr. 3d 824, 830
(2011) (“By statute and rule, all [Client Security Fund] payments made by the State Bar are
entirely discretionary.”). For example, reimbursement may be limited where an “applicant failed
to act reasonably to protect against the loss, considering the circumstances of the transaction, the
past dealings with the attorney, and differences in their education and business sophistication.”
CSF Rule 3.435.
     Once an application for reimbursement is received, counsel for the Client Security Fund
conducts an investigation and submits a Tentative Decision to the Commission. The Tentative
Decision is served on the attorney and the applicant, each of whom have thirty days to file
objections thereto. CSF Rule 3.443(B). Any objections are considered by the Commission, which
has the ability to conduct hearings and receive evidence. CSF Rule 3.441(C). After considering
objections, the Commission issues a Final Decision. Either the applicant or the attorney may seek
review of the Commission’s Final Decision in the California Superior Court, pursuant to Cal.
Civ. Proc. Code § 1094.5 and CSF Rule 3.450. The maximum allowable payment per applicant
is $100,000. CSF Rule 3.434(A).
     Here, the State Bar made reimbursement payments in the aggregate amount of $1,367,978.12
to 356 of Kassas’s victims. The highest payment made to a single victim was $14,125; the lowest
Case 2:21-ap-01021-ER         Doc 41 Filed 06/14/21 Entered 06/14/21 12:43:52                 Desc
                               Main Document Page 5 of 8



payment made was $958.33. The typical victim received a payment of between $3,000 to $6,000.
    In Kelly v. Robinson, the Supreme Court held that restitution imposed in connection with a
criminal conviction is non-dischargeable under § 523(a)(7). 479 U.S. 36 (1986). In reaching this
conclusion, the court emphasized that the overriding purpose of criminal restitution is to benefit
society by rehabilitating offenders:

           The criminal justice system is not operated primarily for the benefit of victims, but
       for the benefit of society as a whole. Thus, it is concerned not only with punishing the
       offender, but also with rehabilitating him. Although restitution does resemble a judgment
       “for the benefit of” the victim, the context in which it is imposed undermines that
       conclusion. The victim has no control over the amount of restitution awarded or over the
       decision to award restitution. Moreover, the decision to impose restitution generally does
       not turn on the victim’s injury, but on the penal goals of the State and the situation of the
       defendant….
           Because criminal proceedings focus on the State's interests in rehabilitation and
       punishment, rather than the victim’s desire for compensation, we conclude that restitution
       orders imposed in such proceedings operate “for the benefit of” the State. Similarly, they
       are not assessed “for ... compensation” of the victim. The sentence following a criminal
       conviction necessarily considers the penal and rehabilitative interests of the State. Those
       interests are sufficient to place restitution orders within the meaning of § 523(a)(7).

Kelly v. Robinson, 479 U.S. 36, 52–53, 107 S. Ct. 353, 362–63, 93 L. Ed. 2d 216 (1986).
    In Brookman v. State Bar, the California Supreme Court held that like criminal restitution,
the primary purpose of restitution payable to the Client Security Fund is rehabilitative, not
compensatory:

       Although Robinson involved discharge of a restitution order arising in a criminal case,
       and the present matter involves restitution ordered after discharge in a bar disciplinary
       case, we believe Robinson’s reasoning applies here. Restitution imposed as a condition of
       probation serves the state interest of rehabilitating culpable attorneys (and protecting the
       public) by forcing the attorney to “confront, in concrete terms, the harm his actions have
       caused.” Such restitution—especially when, as here, it is made payable to the State Bar
       Client Security Fund—is clearly for the benefit of the public at large, not the underlying
       victim in this case (whom, we note, has already been compensated by the State Bar Client
       Security Fund). Because such restitution fundamentally serves the goal of rehabilitation,
       it is not merely compensation to the government for “actual pecuniary loss.”

Brookman v. State Bar, 46 Cal. 3d 1004, 1009, 760 P.2d 1023, 1026 (1988) (internal citation
omitted).
    Adopting the premise that the primary purpose of requiring attorneys to reimburse their State
Bar’s client security fund is rehabilitative and not compensatory, bankruptcy courts have
determined that client security fund debt is non-dischargeable. In Virginia v. Young (In re
Young), the court’s determination of non-dischargeability turned on a finding that the purpose of
requiring an attorney to reimburse the client security fund was to punish the attorney and to
protect the public. 577 B.R. 227, 231 (Bankr. W.D. Va. 2017). The Young court emphasized that
Case 2:21-ap-01021-ER         Doc 41 Filed 06/14/21 Entered 06/14/21 12:43:52               Desc
                               Main Document Page 6 of 8



“[i]n order to determine whether the debt is compensation for actual pecuniary loss, courts have
looked to the primary purpose of the debt.” Id.; see also Disciplinary Board of the Supreme
Court of Pennsylvania v. Feingold (In re Feingold), 730 F.3d 1268, 1275 (11th Cir. 2013) (“As
to the ‘not compensation for actual pecuniary loss’ element, we ‘look to the context in which the
penalty [was] imposed to determine whether its purpose is truly compensatory.’”). The District
Court for the Central District of California relied upon this reasoning to likewise conclude that
Client Security Fund debt was excepted from discharge:

       [T]he State Bar’s requirement that an attorney with ethical violations reimburse his
       former clients for their losses [by making payments to the Client Security Fund] is
       grounded in the state’s interest in rehabilitation, punishment, and deterrence…. [The
       attorney’s] debt to the State Bar’s [Client Security Fund] is a penalty that serves the
       state’s interest in the rehabilitation and punishment of attorneys who have committed
       ethical violations.

In re Phillips, No. CV 09-2138 AHM, 2010 WL 4916633, at *4 (C.D. Cal. Dec. 1, 2010).
    The Court finds the reasoning of these cases to be persuasive. The debt owed by Kassas to
the Client Security Fund is a penalty imposed in furtherance of the State’s interest in punishing
and rehabilitating errant attorneys, rather than compensation for actual pecuniary loss.
    Kassas contends that his Client Security Fund debt is dischargeable under the reasoning of
Scheer v. State Bar of California (In re Scheer), 819 F.3d 1206 (9th Cir. 2016). Kassas overlooks
several key distinctions between Scheer and the instant case. In Scheer, the disciplined attorney
was ordered to pay $5,500 directly to a former client. Here, by contrast, Kassas’s debt is payable
to the Client Security Fund, not to his former clients. Any payments made by Kassas to the
Client Security Fund will go not to his former clients—who have already been reimbursed—but
to other victims of dishonest attorneys. This reality highlights a second key distinction between
Scheer and the instant case—the fact that the victim in Scheer had not been compensated for the
damages caused by the attorney’s misconduct. That fact made it possible for the Scheer court to
categorize the payment in question as “compensation for actual pecuniary loss” falling with the
§ 523(a)(7) discharge exception. Unlike the situation in Scheer, payments made by Kassas to the
Client Security Fund will not be directed not to Kassas’s clients but rather will enable the Fund
to reimburse other victims of attorney misconduct. The payments, therefore, are “clearly for the
benefit of the public at large,” Brookman, 46 Cal. 3d at 1009, not for the benefit of Kassas’s
victims.
    Kassas asserts that the Client Security Fund reimbursement obligation cannot be
characterized as a “fine, penalty, or forfeiture” because the State Bar is required to seek
reimbursement of the entirety of Client Security Fund payments made to Kassas’s victims, and
lacks discretion to tailor Kassas’s reimbursement obligation to the gravity of his offenses.
Kassas’s argument overlooks the fact that the structure of the CSF Rules guarantees that the
amounts paid to Kassas’s victims will be proportional to Kassas’s wrongdoing. Victims can
obtain reimbursement only for money that they transferred to an attorney that was subsequently
lost through the attorney’s dishonest conduct. This means that Kassas’s obligation to the Client
Security Fund is directly proportional to the amount of money he wrongfully obtained from
clients through dishonest conduct. Therefore, Kassas’s obligation to reimburse the Client
Security Fund is precisely tailored to the gravity of Kassas’s offenses. The reimbursement
obligation consequently bears the hallmarks of a “fine, penalty, or forfeiture” because it forces
Case 2:21-ap-01021-ER         Doc 41 Filed 06/14/21 Entered 06/14/21 12:43:52                Desc
                               Main Document Page 7 of 8



Kassas to “confront, in concrete terms, the harms his actions have caused.” Robinson, 479 U.S.
at 49 n. 10.

B. The Court Certifies a Direct Appeal of this Decision to the Ninth Circuit Court of
Appeals7
    Title 28 U.S.C. § 158(d)(2)(A)(i) provides that the Bankruptcy Court, acting on its motion,
may certify a direct appeal of a judgment to the Court of Appeals if the judgment “involves a
matter of public importance” or if the judgment “involves a question of law as to which there is
no controlling decision of the court of appeals for the circuit.” Both circumstances apply here. As
discussed above, the Ninth Circuit has not determined whether obligations owed to the Client
Security Fund are dischargeable in bankruptcy. The issue also involves a matter of public
importance. Whether Client Security Fund obligations are dischargeable will affect the size of
the Client Security Fund and its ability to compensate victims of attorney misconduct. The issue
has arisen in at least two other cases in this district8 and is likely to continue to arise.

III. Conclusion
    Based upon the foregoing, the Court finds that the State Bar is entitled to entry of a judgment
finding that Kassas’s obligations (a) to reimburse the Client Security Fund in the amount of
approximately $2,090,096.32 and (b) to pay the State Bar $61,112.27 in disciplinary costs are
both non-dischargeable. The Court will prepare and enter an appropriate judgment.




7
  Concurrently with the issuance of this Memorandum of Decision, the Court will issue the
memorandum contemplated by Bankruptcy Rule 8006(e)(1) containing all the information
required by Bankruptcy Rule 8006(f)(2).
8
  See State Bar of California v. Roark [Adv. No. 6:21-ap-01046-WJ] and Lenore LuAnn Albert-
Sheridan v. State Bar of California et al. [Adv. No. 8:18-ap-01065-SC].
Case 2:21-ap-01021-ER     Doc 41 Filed 06/14/21 Entered 06/14/21 12:43:52   Desc
                           Main Document Page 8 of 8



                                       ###




    Date: June 14, 2021
